Citation Nr: 1013383	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  08-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to October 
1988.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part granted 
service connection for PTSD with a 10 percent initial rating 
assigned effective May 16, 2006.

During the appeal, the RO issued a July 2007 rating decision 
which granted an increased initial rating of 30 percent 
effective May 16, 2006.  A veteran is generally presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for a higher initial 
evaluation for PTSD remains before the Board.

The Veteran provided testimony at a Board personal hearing 
before the undersigned Acting Veterans Law Judge in January 
2010 in Nashville, Tennessee.  A transcript of that hearing 
is of record.  


FINDING OF FACT

The Veteran's PTSD has for the entire initial rating period 
manifested occupational and social impairment that most 
nearly approximates reduced reliability and productivity due 
to symptoms such as panic attacks more than once a week, 
impairment of short-term memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective social relationships without deficiencies in most 
of the areas of work, school, family, judgment, and thinking.



CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD 
have been met for the entire initial rating period.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.125, 4.126, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in an 
April 2008 letter, the Veteran was provided with additional 
notice consistent with the VCAA and Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4) (2009).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided VA examinations in June 2006 and 
April 2009 for PTSD.  For the reasons set forth above, the 
Board finds that VA has complied with the VCAA's notification 
and assistance requirements.  The appeal is thus ready to be 
considered on the merits.

Disability Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2009).  A rating of 30 
percent is warranted for PTSD if there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to compete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating, may be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The criteria for a 70 percent rating are 
met if there are deficiencies in most of the areas of work, 
school, family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 
(2002).  

On the other hand, if the evidence shows that the veteran 
suffers symptoms or effects that cause occupational or social 
impairment equivalent to what would be caused by the symptoms 
listed in the diagnostic code, the appropriate equivalent 
rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The 
U.S. Court of Appeals for the Federal Circuit has embraced 
the Mauerhan Court's interpretation of the criteria for 
rating psychiatric disabilities.  Sellers v. Principi, 372 
F.3d 1318, 1326 (Fed. Cir. 2004).

Initial Rating of PTSD

After reviewing the evidence, the Board finds that the 
Veteran has endorsed symptoms that more nearly approximate a 
50 percent initial disability rating for PTSD for the entire 
initial rating period.  The evidence of record, including two 
VA examinations conducted in June 2006 and April 2009 and the 
Veteran's testimony before the Board in January 2010, 
established PTSD symptoms of increased irritability, 
outbursts of anger and violence, panic attacks up to four 
times per week, weekly nightmares, intrusive memories, 
flashbacks about twice per week, avoidance behavior, 
hypervigilance, and sleep disturbance.  The Veteran described 
difficulty with establishing and maintaining relationships 
outside of his family and the tendency to isolate himself in 
his home.  

The June 2006 VA examiner diagnosed chronic, severe PTSD, and 
a GAF score of 45 was assigned.  The April 2009 VA examiner 
also diagnosed chronic PTSD and a GAF score of 50 was 
assigned.  The assigned GAF scores are indicative of serious 
impairment and are supported by the evidence of record.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that a 50 percent disability rating under Diagnostic 
Code 9411 is warranted for PTSD for the entire initial rating 
period.  38 C.F.R. § 4.130.  

The Board further finds that the criterion for a 70 percent 
rating have not been met or more nearly approximated for any 
period during the initial rating appeal.  The criteria for a 
70 percent rating are met if there are deficiencies in most 
of the areas of work, school, family relations, judgment, 
thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-
14 (2001).  Although the Veteran described difficulty with 
social relationships, he stated during the Board hearing that 
he had close relationships with his wife of over 13 years, 
his cousin, and his aunt and his relationships with his four 
children had been improving.  He also stated that he 
regularly goes to the store and interacts with patrons there 
and attends church.  The evidence of record showed no 
deficiencies in the area of judgment or thinking and no 
suicidal or homicidal ideations.  The Veteran managed 
household finances with his wife and reported that he did not 
have difficulty with activities of daily living.  Although he 
described difficulties with relationships at work, he 
testified that he maintained employment without any major 
disciplinary action until he retired.  Therefore, the 
evidence of record does not establish deficiencies in most of 
the areas needed for a 70 percent rating under Diagnostic 
Code 9411.  38 C.F.R. § 4.130.  

The Board notes that VA Medical Center (VAMC) treatment 
records from August 2006 to May 2007 showed that the Veteran 
was consistently given a GAF score of 65 and he reported 
improving symptoms.  However, his symptoms began to increase 
in severity, with increasing nightmares, intrusive memories, 
and irritability after that point.  A GAF score of 58 
assigned in March 2008 and a GAF score of 55 assigned in July 
2008, culminating in the April 2009 VA examination described 
above.  While his GAF scores improved, the Veteran contends 
that his PTSD symptoms have been severe and have warranted a 
higher initial rating throughout this initial rating appeal.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the criteria for a 50 percent rating have been met 
throughout the initial rating appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Considerations

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2009).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

The Board finds that the rating criteria contemplate the 
symptomatology and impairment due to the Veteran's PTSD 
disability.  The Veteran's PTSD is manifested by symptoms and 
impairments such as impairment in social functioning, 
anxiety, panic attacks, sleep impairment, depressed mood, and 
nightmares.  These manifestations are specifically 
contemplated in the rating criteria, which also 


contemplate not just these psychiatric symptoms like or 
similar to these.  The Board finds that the rating criteria 
are therefore adequate to evaluate the Veteran's PTSD 
disability.  Referral for consideration of extraschedular 
rating is, therefore, not warranted.


ORDER

An initial rating of 50 percent for PTSD is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


